IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,618-01


ALVIN DAVID MCBRIDE, Relator

v.

DENTON DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F-99-0515-A AND F-2000-0050-A IN THE 
16TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in the 16th Judicial
District Court of Denton County, and that they were returned by the clerk for not including the requisite
copies.  
	This Court held the mandamus in abeyance and ordered the district clerk to respond.  The clerk
has filed its response, stating that Relator's previous writ applications had been returned because Relator
had not provided copies of the applications.  The clerk states that their policy has now been changed and
if Relator re-files his writ applications, they will be properly filed and processed.  Therefore, this writ of
mandamus is denied.


Filed: October 3, 2007
Do not publish